  Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 1 of 11 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

CONSOLIDATED TRANSACTION
PROCESSING LLC,

                      Plaintiff,
                                                  Civil Action No. 4:20-cv-830
       v.
                                                  JURY TRIAL DEMANDED
MACY’S, INC., and
MACYS.COM, LLC,

                      Defendants.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Consolidated Transaction Processing LLC (“CTP” or “Plaintiff”), for its

Complaint against Defendants Macy’s, Inc. and Macys.com, LLC (collectively, “Macy’s” or

“Defendants”), alleges the following:

                                   NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.      Plaintiff is a limited liability company organized under the laws of the State of

Nevada with a place of business at 356 Greenwood Court, Villanova, Pennsylvania 19085.

       3.      Upon information and belief, Macy’s, Inc. is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 11

Pennsylvania Plaza #10, New York, NY 10001. Macy’s, Inc. can be served with process through

its registered agent, Corporate Creations Network Inc., 3411 Silverside Road, Ste 104,

Wilmington, DE 19810.


                                                                                       Page 1 of 11
  Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 2 of 11 PageID #: 2




        4.     Upon information and belief, Macys.com, LLC is a limited liability company with

a place of business located at 7 W 7th Street, Cincinnati, OH 45202. Macys.com, LLC can be

served with process through its registered agent, Corporate Creations Network Inc., 119 E. Court

Street, Cincinnati, OH 45202.

        5.     On information and belief, Macys.com, LLC is a wholly-owned subsidiary of

Macy’s, Inc.

        6.     On information and belief, Macy’s, Inc. directs and control the activity of

Macys.com, LLC and has full control of its business, property, and operations. On information

and belief, Macy’s, Inc. is the sole manager of Macys.com, LLC. Macy’s, Inc. directs parties

interested in shopping for its products online to the website www.macys.com operated by

Macys.com, LLC. On information and belief, Macys.com, LLC revenues and profits are

publicly reported by Macy’s, Inc. as the revenues and profits of Macy’s, Inc. without separate

attribution.

        7.     On information and belief, employees of Macys.com, LLC who are involved in

the development and operation of the www.macys.com website accused of infringement in this

litigation routinely and publicly represent themselves as employees of Macy’s, Inc. On

information and belief, this takes place with the full approval and explicit or tacit endorsement of

Defendants.

        8.     As a result of these and other facts, Defendants are not separate and distinct

business entities. The actions and property of each Defendant are attributable to each other

Defendant. Macy’s, Inc. is the alter ego of each other Defendant.




                                                                                       Page 2 of 11
  Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 3 of 11 PageID #: 3




        9.     This Court has personal jurisdiction over Defendants at least because Defendants

regularly conduct and transact business, including infringing acts described herein, in this

District.

        10.    Defendants conduct business in Texas, directly or through intermediaries and

offer products or services, including those accused herein of infringement, to customers, and

potential customers located in Texas, including in the Eastern District of Texas, and introduce

infringing products and services into the stream of commerce knowing that they would be sold

and/or used in this judicial district and elsewhere in the United States.

                                 JURISDICTION AND VENUE

        11.    This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        12.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        13.    Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b).

Defendants maintain an established place of business in the state of Texas and the Eastern

District of Texas, specifically including Macy’s stores at 1035 N McDonald, McKinney, TX

75069 and 1826 Texoma Pkwy, Sherman, TX 75090.

        14.    On information and belief, the places of business of each Defendant are places of

business of the other Defendants. On information and belief, each Defendant relies on the

continuous ability to use and regularly uses places of business nominally owned or leased and

controlled in part by another party to conduct its business in this District and surrounding

areas—including, as applicable, the facilities at 1035 N McDonald, McKinney, TX 75069 and

1826 Texoma Pkwy, Sherman, TX 75090.

        15.    Defendants are subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, because Defendants conduct substantial


                                                                                       Page 3 of 11
  Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 4 of 11 PageID #: 4




business in this forum, including: (i) making, using, selling, importing, and/or offering for sale

one or more websites or web addresses including, but not limited to www.macys.com, stored

and/or hosted on one or more servers owned or under the control of Macy’s (the “Accused

Instrumentalities”); or (ii) regularly doing or soliciting business, engaging in other persistent

courses of conduct, or deriving substantial revenue from goods and services provided to citizens

and residents in Texas and in this District.

                                         BACKGROUND

       The Inventions

       16.     Robert S. Alvin is the inventor of U.S. Patent Nos. 8,712,846 (“the ’846 patent”)

and 8,396,743 (“the ’743 patent”), together the “patents in suit.”

       17.     A true and correct copy of the ’846 patent is attached as Exhibit 1.

       18.     A true and correct copy of the ’743 patent is attached as Exhibit 2.

       19.     The patents in suit resulted from the pioneering efforts of Mr. Alvin (hereinafter

“the Inventor”) in the area of electronic transaction processing over a communications network.

These efforts resulted in the development of methods and apparatuses for internet transactions

based on user-specific information and sending targeted product offerings based on personal

information in the late 1990s. At the time of these pioneering efforts, most commercially

available electronic commerce (e-commerce) technology used the Internet and web pages as an

advertising medium to replace catalog or infomercial type advertising. Moreover, such e-

commerce businesses operated by maintaining their own inventory in warehouses, leading to

higher costs. (See ’846 patent at 2:63-3:2; 3:8-14.)

       20.     For example, the Inventor developed methods and systems to offer targeted

products over a communications network. This is achieved by receiving product data for a

plurality of products from a plurality of distributors for the products, receiving customer data


                                                                                         Page 4 of 11
  Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 5 of 11 PageID #: 5




from a plurality of customers, comprising personal information about the customers, and using

the data to generate at least one user-specific product offering from the plurality of products.

The user-specific product offerings are then conveyed to customers using automated messages.

(See ’846 patent at 3:44-52.)

       Advantage Over the Prior Art

       21.     The patented inventions disclosed in the patents in suit provide many advantages

over the prior art and improved the operations of business transactions conducted over the

Internet. (See ’846 patent at 1:18-20.)

       22.     One advantage of the patented inventions is that they enable dynamically

generating a catalog of products and building a product database comprising products from

multiple distributors. The product information is transmitted automatically and continually

updated throughout the day, or even in real time, as product information becomes available from

the distributors. (See ’846 patent at 5:22-50.)

       23.     Another advantage of the patented inventions is that the product information is

used to generate multiple catalogs from a single system and dynamically display user-specific

interfaces. For instance, a student may be shown a catalog of products appropriate for students

with academic pricing, while a business person may be shown a catalog of products appropriate

for business and with available corporate discounts. (See ’846 patent at 5:61-6:16.) Further,

pricing for each product may be generated dynamically by an intelligent rule-based algorithm,

(such as an artificial intelligence program), factoring in the distributor’s price, any specials, and

cost or profit margins. (Id. at 6:17-29.)

       24.     A further advantage of the patented inventions is that they enable the use of stored

customer information to be used for generating customized portfolios based on purchase patterns




                                                                                         Page 5 of 11
  Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 6 of 11 PageID #: 6




of individuals to provide targeted advertising, purchase incentives, specialized promotions, or

competitive pricing. (See ’846 patent at 5:7-20.)

       25.     The use of a centralized database to store product data from the plurality of

distributors—each of which offers similar products for sale—provides the ability to select from a

distributor based on various criteria, such as availability, price, shipping speed, or profit margins.

(’846 patent at 9:23-58.) Prior systems using separate databases did not have the capability of

selecting a distributor as each product was only available from one distributor. Further,

centralization of the product database provides increased database security and consistency of

data, as no individual distributor can modify the database contents (other than updating its own

inventory and pricing).

       26.     Even though prior systems accepted a shopper’s personal information and may

have stored it in a database, they did not use any stored personal information to dynamically

generate catalogs with user-specific product offerings of products from the plurality of

distributors. Instead, prior systems offered static catalogs to each prospective shopper that

simply listed the products available for sale from each individual distributor, without aggregating

or processing the catalog information in any manner. The use of a single centralized database, as

taught by the ’846 and ’743 patents, improved the computerized backbone to allow a merchant to

use product data and customer information together to provide a shopper with a more

personalized shopping experience.

       27.     The system described by the ’846 and ’743 patents thus enables a wider range of

product offerings shown to a customer than a system offering products solely from a single

merchant. For instance, the product offerings may take into account variations in price and

availability, shipping speed, each distributor’s desired profit margin, or an existing relationship




                                                                                         Page 6 of 11
  Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 7 of 11 PageID #: 7




between the customer and the distributor. (’846 patent at 9:47-58.) By selecting from a plurality

of distributors, the ’846 and ’743 patents provide increased access to the marketplace for a wider

range of distributors who may otherwise be excluded in favor of more established entities.

       28.     Because of these significant advantages that can be achieved through the use of

the patented invention, CTP believes that the patents in suit present significant commercial value

for companies like Macy’s. Indeed, business transactions over the Internet are more

commonplace than ever, and with the number of merchants selling products online, it is crucial

that businesses distinguish themselves by the extent of automation and user-specific

customization they provide during the online shopping experience. These advantages are taught

by the inventions of the patents in suit.

       Technological Innovation

       29.     The patented inventions disclosed in the patents in suit resolve technical problems

related to Internet transactions based on user-specific information, particularly problems related

to the utilization of product data from a plurality of distributors and personal information of

customers in generating electronic catalogs of user-specific product offerings. As the patents in

suit explain, one of the limitations of the prior art as regards electronic transaction processing

technology was that most e-commerce retail businesses still operated by maintaining an

inventory in warehouses, as they used the Internet mainly as an advertising medium and to

replace catalog or infomercial type advertising. (See, e.g., ’846 patent at 2:63-3:14.)

       30.     The claims of the patents in suit do not merely recite the performance of some

well-known business practice from the pre-Internet world along with the requirement to perform

it on the Internet. Instead, the claims of the patents in suit recite inventive concepts that are

deeply rooted in computerized transaction processing, advertising, and product offering




                                                                                          Page 7 of 11
  Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 8 of 11 PageID #: 8




technology, and overcome problems specifically arising out of how to create targeted advertising

by dynamically generating electronic catalogs from a plurality of products based on a user’s

personal information.

       31.     In addition, the claims of the patents in suit recite inventive concepts that improve

the functioning of electronic catalogs and payment authorization systems used for electronic

transaction processing, particularly as they recite the use of a user’s personal information to

dynamically generate user-specific product offerings, authorize distributors to ship products

directly to the user following successful payment processing, and send automated messages to

customers containing order information.

       32.     Moreover, the claims of the patents in suit recite inventive concepts that are not

merely routine or conventional use of advertising, product offering, and transaction processing.

Instead, the patented inventions disclosed in the patents in suit provide a new and novel solution

to specific problems related to automating the process of targeted advertising, targeted product

offering, and retail sales transaction processing by dynamically utilizing customer data and

product data. The claims of the patents in suit thus specify how customer data and product data

are manipulated to yield a desired result.

       33.     And finally, the patented invention disclosed in the patents in suit does not

preempt all the ways that user-specific information may be used to improve internet transactions,

nor do the patents in suit preempt any other well-known or prior art technology.

       34.     Accordingly, the claims in the patents in suit recite a combination of elements

sufficient to ensure that the claim in substance and in practice amounts to significantly more than

a patent-ineligible abstract idea.




                                                                                        Page 8 of 11
  Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 9 of 11 PageID #: 9




               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 8,712,846

       35.     The allegations set forth in the foregoing paragraphs 1 through 34 are

incorporated into this First Claim for Relief.

       36.     On April 29, 2014, the ’846 patent, entitled “Sending Targeted Product Offerings

Based on Personal Information” was duly and legally issued by the United States Patent and

Trademark Office.

       37.     CTP is the assignee and owner of the right, title and interest in and to the ’846

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       38.     Upon information and belief, Macy’s has directly infringed at least claims 1, 3,

and 4 of the ’846 patent by making, using, providing, and/or causing to be used the Accused

Instrumentalities, as set forth in detail in the attached preliminary and exemplary claim charts

provided in Exhibit 3.

       39.     CTP has been harmed by Macy’s infringing activities.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,396,743

       40.     The allegations set forth in the foregoing paragraphs 1 through 39 are

incorporated into this Second Claim for Relief.

       41.     On March 12, 2013, the ’743 patent, entitled “Sending Targeted Product

Offerings Based on Personal Information” was duly and legally issued by the United States

Patent and Trademark Office.

       42.     CTP is the assignee and owner of the right, title and interest in and to the ’743

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.




                                                                                         Page 9 of 11
 Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 10 of 11 PageID #: 10




        43.     Upon information and belief, Macy’s has directly infringed at least claims 1 and 4

of the ’743 patent by making, using, providing, and/or causing to be used the Accused

Instrumentalities, as set forth in detail in the attached preliminary and exemplary claim charts

provided in Exhibit 4.

        44.     CTP has been harmed by Macy’s infringing activities.

                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CTP demands a trial by jury

on all issues triable as such.

                                     PRAYER FOR RELIEF

        WHEREFORE, CTP demands judgment for itself and against Macy’s as follows:

        A.      An adjudication that Macy’s has infringed the ’846 and ’743 patents;

        B.      An award of damages to be paid by Macy’s adequate to compensate CTP for

Macy’s past infringement of the patents in suit, including interest, costs, expenses and an

accounting of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

CTP’s reasonable attorneys’ fees; and

        D.      An award to CTP of such further relief at law or in equity as the Court deems just

and proper.




                                                                                        Page 10 of 11
Case 4:20-cv-00830-ALM Document 1 Filed 10/23/20 Page 11 of 11 PageID #: 11




Dated: October 23, 2020           DEVLIN LAW FIRM LLC

                                  /s/ Timothy Devlin
                                  Timothy Devlin (No. 4241)
                                  1526 Gilpin Avenue
                                  Wilmington, DE 19806
                                  Telephone: (302) 449-9010
                                  Facsimile: (302) 353-4251
                                  tdevlin@devlinlawfirm.com

                                  Attorneys for Plaintiff
                                  Consolidated Transaction Processing LLC




                                                                     Page 11 of 11
